     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 1 of 8 Page ID #:969



1     LAW OFFICES OF BRIAN SILBER, P.A.
      Brian Silber (Pro Hac Vice)
2     916 South Andrews Avenue
      Fort Lauderdale, FL 33316
3     Telephone: (954) 462-3636
      Email: silberlaw@gmail.com
4

5     THE LENTZ LAW FIRM, P.C.
      Jacek W. Lentz (State Bar No. 213198)
6     9171 Wilshire Blvd., Suite 500
      Beverly Hills, CA 90210
7     Telephone: (213) 250 - 9200
      Facsimile: (888) 571 – 5591
8     Email: jwl@lentzlawfirm.com
9     Attorneys for Movants
10

11                               UNITED STATES DISTRICT COURT
12                              CENTRAL DISTRICT OF CALIFORNIA
13

14    UNITED STATES OF AMERICA,                        Case No. 21-CR-00106-MCS
15                                  Plaintiff,         MOVANTS’ OPPOSITION TO
                                                       PLAINTIFF’S EX PARTE
16           v.                                        APPLICATION TO CONTINUE THE
                                                       HEARING ON MOVANTS’ MOTION
17                                                     TO RETURN PROPERTY
18
      U.S. PRIVATE VAULTS INC.,
19    California Corporate Number C3405297,
20                                  Defendant.
21

22           Movants oppose the government’s ex parte application to continue hearing date,
23    and thus the government’s continued depravation of Movants’ property as follows:
24

25

26

27

28
      OPPOSITION TO EX PARTE APPLICATION TO      -1-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 2 of 8 Page ID #:970



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2                                                  I.
3           THE GOVERNMENT MISSTATES MOVANTS’ BASIS FOR RELIEF
4

5            Movants’ property was seized pursuant to an inventory search initiated on
6     March 22, 2021 and completed on March 26, 2021. Today is August 26, 2021 and
7     none of Movants’ property has been returned. For the last five months, the
8     government ignored its duty to promptly return the Subject Property so that it could
9     investigate the property for forfeiture. While the government is free to investigate
10    whatever it wants, it must have probable cause for forfeiture under a federal forfeiture
11    statute to justify continued detention of the property for this purpose.
12           Forfeiture investigations are not an exception to probable cause or warrant
13    requirements. To adopt the government’s position, one must necessarily agree that the
14    government is free to seize property, without probable cause or any legal justification,
15    and a property owner has no means to seek redress of that deprivation for at least six
16    months.
17           Upon information and belief, the warrant that gave rise to the inventory search
18    that resulted in the seizure of the Movants property specifically ordered that the
19    contents of the boxes shall not be subject to any criminal search or seizure. See Search
20    Warrant, Page I(1)(k), Exhibit “A.” Despite this limitation, the government detained
21    the Subject Property to conduct a forfeiture investigation. Because civil forfeiture is a
22    quasi-criminal proceeding predicated on criminal conduct, the government’s forfeiture
23    investigation necessarily included a criminal search and seizure of Movants’ property.
24    For instance, upon learning Movants’ identities, there is no question that government
25    investigators ran criminal background checks on each Movant. The fact that civil
26    forfeiture is litigated pursuant to the civil rules of procedure does not change the fact
27

28    OPPOSITION TO EX PARTE APPLICATION TO       -2-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 3 of 8 Page ID #:971



1     that the government searched and continues to seize the contents of Movants’ boxes to
2     further a criminal investigation contrary to the warrant’s limitations.
3            While the government is certainly free to investigate, it is not free to detain
4     absent probable cause, whether they are detaining a human being or private property.
5     To detain private property for forfeiture, there must be probable cause for forfeiture of
6     that property under a specific federal forfeiture statute. As third parties aggrieved by
7     the seizure before this Court, it is proper for them to seek relief herein.
8            Despite this, the government conflates issues to argue a lawful basis for
9     continued detention of the Subject Property. For instance, the ninety (90) day
10    limitation period proscribed in 18 USC 983 is not an entitlement to detain property
11    without a warrant and without probable cause, pending the outcome of their forfeiture
12    investigation. The government believes it has the power to seize private property,
13    unchecked, even when there is a Court presiding over the open criminal case that gave
14    rise to the seizure at issue.
15           Movants have the right to be secure in their persons, houses, papers, and effects,
16    against unreasonable searches and seizures. The government’s continued deprivation
17    of Movants’ property is an unreasonable seizure because there is no probable cause for
18    forfeiture and the property is not contraband. In cases where the government claims
19    there may be such probable cause, such probable cause was developed after the fact
20    using information that was unlawfully coerced out of Movants under threat of losing
21    their property to administrative forfeiture, such as their identities and personal
22    information including home addresses. Such evidence, including Movants’ identities,
23    is subject to the Exclusionary Rule.
24

25

26

27

28    OPPOSITION TO EX PARTE APPLICATION TO       -3-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 4 of 8 Page ID #:972



1                                                 II.
2     MOVANTS’ RULE 41(G) MOTION SHOULD NOT BE TREATED AS A CIVIL
3           COMPLAINT BECAUSE A CRIMINAL CASE IS PENDING IN THE
4                   INSTANT CASE [NOT JUST AGAINST THE MOVANTS]
5

6            The government argues that it is entitled to service with a summons and then
7     sixty (60) days to file its response because it claims a Rule 41(g) motion should be
8     treated as a civil complaint. However, the government’s position is incorrect because a
9     Rule 41(g) motion should only be treated as a civil complaint when a criminal case is
10    not pending and when such an action is filed as a new action with the court. U.S. v.
11    Ritchie, 342 F.3d 903 (9th Cir. 2003) (Unindicted girlfriend of defendant filed 41(e) in
12    defendant’s criminal case. Motion denied on grounds unrelated to jurisdiction but was
13    remanded on appeal to the 9th Circuit.)
14           However, insofar as Movants and their property is concerned, a criminal case is
15    pending – the instant one. These circumstances are uncommon because the criminal
16    case is against USPV. No criminal case is pending against Movants. The instant case is
17    not only pending, but it is also the seminal case that gave rise to the seizure of
18    Movants’ property. The rules that call for the treatment of Rule 41(g) motions as
19    complaints exist because an aggrieved party would have no case to seek relief in when
20    a criminal case is not pending unless they filed a new, independent action with the
21    court. When a criminal case is pending, the court presiding over that case has the
22    jurisdiction to use its equitable powers to craft whatever procedure it deems
23    appropriate when acting in equity. It may also use its inherent jurisdiction to manage
24    its docket.
25           Per Rule 3 of FRCP, a civil action commences upon the filing of a complaint
26    with the court. Per Rule 1 of FRCP, the Federal Rules of Civil Procedure “govern the
27    procedure in all civil actions and proceedings in the United States district courts,”
28    OPPOSITION TO EX PARTE APPLICATION TO       -4-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 5 of 8 Page ID #:973



1     Therefore, when a Rule 41(g) motion is filed as a new, independent action it can only
2     be received by the court as a civil action. There is no other definitive way to receive
3     the action. Therefore, it is controlled by the civil rules of procedure.
4            When a party files for Rule 41(g) relief as a new independent action, Due
5     Process requires a higher level of service than what is demanded when the case
6     initiating plaintiff is served with a motion in a pending case. Such plaintiffs are
7     already on notice to be on the lookout for newly filed motions and already consented to
8     receive electronic service via CM/ECF (unlike a party that has no reason to know it has
9     been named as a defendant in a new civil action).
10           As the presiding court over the criminal case that gave rise to the seizure of
11    Movants’ property, this Court has the jurisdiction and the duty to order the return of
12    Movants’ property should the government fail to demonstrate a legitimate reason for
13    its continued seizure. Since this is a criminal case and since the pending Rule 41(g)
14    was filed in it (as opposed to being filed as a new action with the courts), the Federal
15    Rules of Criminal Procedure control. Movants motion is not a civil forfeiture action, it
16    is a motion for return of property. Therefore, the government is not entitled to a sixty
17    (60) day notice or a summons, as they were in the cases that were assigned to the Hon.
18    R. Gary Klausner.
19

20                                                III.
21          THE GOVERNMENT IS INCORRECT – THIS COURT DOES HAVE
22                                   EQUITABLE JURISDICTION
23

24           First, the government made it a point to claim that the undersigned failed to
25    advise this Court that Movants had filed claims in response to the government’s
26    administrative forfeiture notices. This claim is not true and the appropriate pleading
27    was made in Footnote 2 of Movants’ Motion for Return of Property. That said, as the
28    OPPOSITION TO EX PARTE APPLICATION TO       -5-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 6 of 8 Page ID #:974



1     instant pleading is filed, five (5) months have elapsed since the inventory search ended,
2     there is no administrative or judicial forfeiture proceeding presently pending.
3            The government relies on United States v. Elias, 921 F.2d 870, 873 (9th Cir.
4     1990) and a district court opinion, United States v. 2nd Amendment Guns, LLC, 917 F.
5     Supp. 2d 1120 (D. Or. 2012). In Elias, a criminal defendant filed a Rule 41(g) in the
6     District Court after his criminal case was dismissed and the government had destroyed
7     his property. The motion was denied because Elias had a remedy at law from the
8     administrative forfeiture proceedings that were initiated subsequent to the filing of his
9     motion.
10           However, what makes the instant case different is the lack of probable cause to
11    justify deprivation of Movants’ property. In Elias, law enforcement seized $14,830 in
12    U.S. Currency, a portable cell phone, and “some drug ledgers” following a search
13    incident to his lawful arrest for possession with intent to distribute 1000 pounds of
14    marijuana. Those facts create probable cause for forfeiture of the currency under
15    federal law. The Elias court began its analysis without any consideration of a lack of
16    probable cause. The government is free to pursue its forfeiture investigation, but it
17    needs probable cause to detain Movants’ property while it does so. The unique
18    position of this Court gives it the jurisdiction and duty to inquire into the continued
19    deprivation of property belonging to unindicted third parties is legitimate. In its
20    discretion, the Court could even order the government to make its verified proffer in
21    camera and thereupon determine if it is appropriate to release to Movants for their
22    response.
23

24

25

26

27

28    OPPOSITION TO EX PARTE APPLICATION TO       -6-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 7 of 8 Page ID #:975



1                                                IV.
2     THE GOVERNMENT’S PROMISE TO TAKE ACTION AT AN UNSPECIFIED
3          FUTURE DATE DOES NOT RENDER MOVANTS’ CLAIM MOOT OR
4                                             MERITLESS
5

6            The government argues that Movants’ should not have their grievance heard
7     because at an unknown date in the future, not to exceed September 30, 2021, the
8     government claims it will either return the Subject Property or file forfeiture
9     proceedings against it. Since filing their motion, the government has only offered to
10    return four boxes. However, the government’s promise to take action at an unspecified
11    future date does not render Movant’s claim moot or meritless. When the government
12    returns property, the undersigned will motion this Court to dismiss claims as to the
13    returned property for being moot – as the undersigned did at the hearing on July 28,
14    2021, regarding Tenant-3’s and Tenant-4’s motions.
15

16                                                V.
17           MOVANTS INCORPORATE BY REFERENCE THEIR REPLY TO
18     GOVERNMENT’S OPPOSITION TO TENANT-1 AND TENANT-2’s MOTION
19                      FOR RETURN OF PROPERTY [DOCKET NO. 29]
20

21           Movants hereby incorporate by reference their arguments, points, and authorities
22    in the Reply to the Government’s Opposition to Tenant-1 and Tenant-2’s Motion for
23    Return of Property. [Docket No. 29]. Further, Movants incorporate by reference all of
24    the undersigned counsel’s filings in this entire case, including without limitation all
25    filings made on behalf of Tenants 1 – 4.
26

27

28    OPPOSITION TO EX PARTE APPLICATION TO      -7-
      CONTINUE HEARING DATE
     Case 2:21-cr-00106-MCS Document 68 Filed 08/26/21 Page 8 of 8 Page ID #:976



1
      DATED:       August 26, 2021                  Respectfully submitted,
2
                                                    LAW OFFICES OF BRIAN SILBER
3

4
                                                        /s/ Brian Silber
5
                                                    By: _______________________________
6                                                       Brian Silber
                                                        Attorneys for Movants
7

8
      DATED: August 26, 2021                        Respectfully submitted,
9
                                                    THE LENTZ LAW FIRM, P.C.
10

11
                                                          /s/ Jacek W. Lentz
12                                                  By: _______________________________
                                                        Jacek W. Lentz
13                                                      Attorneys for Movants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    OPPOSITION TO EX PARTE APPLICATION TO   -8-
      CONTINUE HEARING DATE
